Citation Nr: 1627816	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans Services


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to September 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  

Although the Veteran has specifically claimed service connection for bipolar disorder, the record contains diagnoses of major depression, opioid dependence, and personality disorder, not otherwise specified, with anti-social traits.  Accordingly, the scope of his claim has been broadened to one of service connection for a psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran limited his appeal to the issues identified on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claims on appeal.

The Veteran failed to appear for VA examinations scheduled in December 2015 and January 2016.  The notice to appear at these examinations may have been sent to an old address.  Notably, the evidence of record including a November 2012 VA treatment record, indicates that the Veteran's living arrangements were unstable during the course of the appeal due to his need for supervision and care.  In this regard he rotated his time between his mother's home, his father's home, and his then girlfriend's home.  Supporting this assertion is the fact that since January 2016, three separate addresses have been used in correspondence to and from the Veteran.  Moreover, the notification letter advising the Veteran that his case had been received at the Board, which was sent to the Veteran's most recent address listed in the Veterans Appeals Control and Locator System, was returned to the Board as undeliverable.  In addition to the possibility that the Veteran did not receive notice of these examinations, the Board further notes that in December 2015 the Veteran was deemed incompetent to handle his own finances pursuant to 38 C.F.R. § 3.353 (2015).  Thereafter a fiduciary was assigned to assist the Veteran in the management of his finances.  Given the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds that remand is warranted to accord the Veteran additional VA medical examinations and opinions to evaluate the claims on appeal.

In addition, the record contains an August 2012 decision from the Social Security Administration (SSA) that granted SSA disability benefits to the Veteran due, in part, to his GERD and psychiatric disorder.  The records associated with this determination must be obtained on remand as they are potentially relevant to VA's adjudication of the Veteran's claims.  See also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Furthermore, the Veteran and his mother have provided lay statements indicating that the Veteran was diagnosed with a psychiatric disorder within one year of his discharge from military service.  There is also evidence to suggest that the Veteran participated in VA's Vocational Rehabilitation program.  These records appear relevant and attempts to obtain them should be made.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his GERD and psychiatric disorder, to include the treatment provider who treated him for a psychiatric disorder within a year of discharge from service.  After securing the necessary release, request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Associate updated VA treatment records dating since January 2016 with the claims file.

3.  Obtain the Veteran's VA vocational rehabilitation records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain complete SSA disability records for the Veteran, to include underlying medical records upon which any SSA disability decision was based.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

5.  After items 1-4 have been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The examiner must review the entire claims file, including the August 2011 VA examination report.  

The examiner is to diagnose any current psychiatric disorder that the Veteran has had during the pendency of the appeal, even if such disorder is now resolved.

For each identified psychiatric disorder except personality disorders and substance abuse disorders, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset or is otherwise related to the Veteran's active service, or whether any psychosis manifested within one year of separation from service.  The examiner is to address the April 1994 service treatment record documenting the Veteran's wife's assertion that he was suicidal.  The examination report must include a complete rationale for all opinions expressed.

6.  After items 1-4 have been completed to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his service-connected GERD.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The examiner should indicate the impact of the disorder on the Veteran's ability to work.  The examination report must include a complete rationale for all opinions expressed.

7.  If the Veteran does not report to the VA examinations, the notification letters scheduling him for the examinations should be associated with the claims file.

8.  After the development requested above has been completed to the extent possible, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

